Hat, J.
i. notice: aria-mg from poasession. — I. John Mumma, being the owner of the property in controversy, sold the same on the 4th day of March, 1857, to T. R. Rogers, and executed to him a bond for a ° . deed. Rogers immediately commenced making repairs upon the property and moved into it about the 15th of March, 1857, and occupied it as his homestead until the 1st of May, 1858. Shortly after his purchase Rogers paid all the consideration money except $250, and on the 1st of April, 1858, he obtained from Mumma a warranty deed therefor, which was filed for record April 30, 1858.
On the 28th day of October, 1857, Hewey & Tubby recovered judgment in the district court of Polk county against *666John Mumma. The property in question was sold under this judgment to Daniel K. Robinson, on the 30th of December, 1858, and a certificate of purchase executed to him. On the 31st of December, 1859, a sheriff’s deed was executed to B. F. Allen, the assignee of the certificate of purchase.
From this statement it is apparent that at the time Dewey & Tubby recovered their judgment Mumma had sold' the property, received the greater portion of the purchase-money, and the purchaser was in possession. The judgment, therefore, was no lien upon this property. Notwithstanding this, however, if the purchaser at sheriff’s sale made his purchase without notice, actual or constructive, of Rogers’ rights, he would be protected to the same extent as any other innocent purchaser for value and without notice. See Gower v. Doheney, 33 Iowa, 36, and cases cited. And here it is urged by appellant, that although the evidence shows that Rogers was in possession until the 1st of May, 1858, there is no proof that he was in possession on the 30th of December, 1858, the date of the sheriff’s sale; and hence there is nothing to affect the purchaser at such sale with notice of his equities. If the appellants’ view of the evidence is correct, the title acquired by the purchaser at sheriff’s sale must be sustained, for although the deed from Mumma to Rogers was upon record at the time of the sheriff’s sale, yet it bore date April 1, 1858, long subsequent to the date of the Dewey & Tubby judgment. But in the view which we adopt it is unnecessary to inquire into the fact of possession at the date of the sheriff’s sale.
The principle upon which one buying real estate in the actual possession of a third person takes it subject to his equities is, that good faith and reasonable prudence in dealing require the purchaser to inquire of such person what claim he asserts to the property, and the law conclusively presumes that the purchaser has acquired all the information which a timely and prudent inquiry would have given him. But this rule, like every other, must have a reasonable construction.
The evidence shows that Rogers left the property May 1, *6671858, and went to Pennsylvania. If he was in possession of the property at the date of the sheriff’s sale, it was through his tenant. If the purchaser at sheriff’s sale had inquired of this tenant in virtue of what right he held possession, he would have learned that he took possession since the 1st of May, 1858, as the tenant of Rogers, and that he still remained in possession in that capacity. Now if the records showed no title in Rogers by which his assumption of ownership could be explained, the natural inference would be, that he either had or claimed some equitable interest in the property. And being thus put upon inquiry good faith might well require that the purchaser should demand of Rogers himself what title he claimed. Rut the fact is, that at the time of the sheriff’s sale, Rogers had the legal title of record, dating back of the time of taking possession by the tenant. Hence, if he had learned that the person in possession held as the tenant of Rogers, he would have ascertained a fact, not inconsistent, but perfectly consistent with the state of the title, as apparent of record. The record title would fully explain the fact of possession. It would be natural and reasonable for any one under such circumstances to refer the fact of possession to the legal title. No one would think of inquiring whether there was not also an equitable title, ante-dating the legal title. If it is not probable and natural that such inquiry would be made, the law does not require it to be made. The purchaser at sheriff’s sale was justified therefore in supposing that the only title which Rogers had, was acquired under a deed of date subsequent to the judgment under which he proposed to buy. Hence Allen acquired the absolute estate through the sheriff’s deed, and the title of Rogers was thereby entirely divested. 3 Washburne’s Real Property (3d ed.), p. 284.
On the 26th of March, 1861, Warren Hussey, by warranty deed, conveyed the property in dispute to J. B. Stewart.
3. Conveyance : after-acquired title. On the 29th of September, 1862, B. E. Allen conveyed said property to Warren Hussey. This deed, though a quit-claim, vested in Hussey the interest of Allen, which we _ _ •' , / have already seen was an indefeasible estate, *668and inured immediately to the benefit of Stewart, Hussey’s grantee. Rev., § 2210; McConnel v. Reed, 4 Scam. 117.
i notkm • effectof. On the 1st of June, 1864, Stewart conveyed to Ayres. Allen having once acquired an absolute estate, all the subsequent purchasers took an indefeasible title, notwithstanding they may have had notice oí Rogers’ claim. Story’s Eq. Jur., § 409. It follows that the court erred in seting aside Ayres’ title, in declaring Rogers the owner of the property, and in finding him entitled to rent therefor from April 25, 1860, to the time of trial.
Other questions are presented in the case, and discussed by counsel. Allen claims the property also, under a subsequent sheriff’s sale made upon a judgment recovered by him against Shaw, Rogers and Huskins.
Ayres also makes claim to the property under a purchase at sheriff’s sale, upon a judgment in favor of Charles O’Brien v. William Francis & T. R. Rogers.
But as, in the view above expressed, Rogers’ estate was entirely divested by the sale under the Dewey & Tubby judgment, the questions arising upon the subsequent sales need not be discussed.
II. In March, 1860, Crystal, Rogers’ tenant, left the property and surrendered possession to the agent of Rogers. Hussey took possession claiming that he had purchased the property from Allen. An action of forcible entry and detainer was instituted on behalf of Rogers, which resulted in a judgment for him for the possession of the property. Hussey then entered into a written agreement with Rogers, through his agent, that if Rogers would forbear execution upon the judgment he would hold possession from him as his tenant, and pay $5 per month for the rent of the premises from the 25th of April, 1860, to the 24th of June, 1861. It was further stipulated that by the making of this agreement Hussey waived no right which he might have to the title absolute to said property. When B. E. Allen commenced his action against Rogers for rent, Hussey was garnished, and prevented from making any payments upon this contract. As before seen, the *669action of Allen for rent was subsequently dismissed, and the garnishment discharged.
Rogers is entitled to a judgment against Hussey for the rent accrued, pursuant to this agreement, amounting to $70.
A decree will be entered in this court dismissing the cross-bill of Rogers so far as it concerns the title to the property in dispute, confirming the title thereof in S. A. Ayres, and awarding Rogers a judgment of $70 against Hussey.
Reversed.
Cole, J.,
having been of counsel, took no part in this decision.